Case 0:20-cv-60050-RS Document 17 Entered on FLSD Docket 04/01/2020 Page 1 of 2




                          UNITED STATES DISTR IC T CO U RT
                     FOR TH E SO U TH ER N D ISTW CT O F R O R ID A



  C AR I,O S E.CO R TES,                       ) Case N o.20-CIV-60050-RS
                                               )
               Plaintl
                     y                         )
        V:.                                    )
                                               )
  Fiorella Insurance A gency,Inm,              )
                                               )                               FILED BY                    D,
                                                                                                             C.
                                               )
               Dqfendant,                      )                                     Ml2 312220
                                                                                      ANGELA B.NOBL.E
                                                                                     CLERK
                                                                                   S.      u.s.DIsT. cT.
                                                                                      D.OFFLA.- F7:LAUD.

                              N O TIC E O F SETTLEM EN T


               PlaintiffCarlos E.Corteshereby givesnotice thatthe partieshave reached a
        settlem entw ith respectto Plaintif 'sindividualclaim s.Plaintiffand D efendantare in the
        process offinalizing a settlem entagreem ent.




  Date:M arch 31 ,2020



                                                                       R espectfully Subm itted,


                                                                       a'
                                                                        e
                                                               t. .**ar



                                                                 Carlos E.Cortes
                                                                 200 S.E.5th Avenue
                                                                 #603
                                                                 D ania B each,FL 33004
                                                                 954-871-0244
Case 0:20-cv-60050-RS Document 17 Entered on FLSD Docket 04/01/2020 Page 2 of 2




                              CER TIFICATE O F SERW CE
      1hereby certify thata true and correctcopy oftheforegoing docllm entw asserved,by
      U .S.P.S.certifed m ail# 7019 0160 0001 1446 0859 ,upon thenam ed individualson the
      ServiceListbelow.


                                                 SignedApdl01,2020




                                                 CarlosE. ortes

  ServiceList:

  Ian M .Ross& JorgeA.Perez Santiago
  STUM PH A UZER FO SLID SLO M A N
  R O SS & K O LAYA ,PLLC
  Two South BiscayneBlvd.
  Suite 1600
 M iam iFI,33131

  Ttlephone:(305)614-14%
 Fax:(305)614-1425
 iross@ sfslam com
 jperezsantiago@ sfslam com
 docketing@ sfslam com
 AttorneysforDefendant.
 Fiorella Insurance A gency,Inc.
